Citation Nr: 1128491	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from September 9, 2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2010, a videoconference hearing was held before the undersigned Veterans Law Judge.  At that time, the record was held open for 60 days.  Additional evidence was received in October 2010 with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2009, the RO granted entitlement to service connection for PTSD, as related to Vietnam combat experiences.  A 10 percent evaluation was assigned effective September 9, 2008.  The Veteran disagreed and subsequently perfected this appeal.  

The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his disability.  At the September 2010 hearing, the Veteran testified that he continued to experience PTSD symptoms, such as anxiety, irritability, trouble sleeping, and nightmares.  He reported receiving treatment at the VA Medical Center in Altoona, Pennsylvania, and that he had upcoming appointments.  The Veteran also testified that he recently had his medication increased, but that he did not feel it was helping.  

An October 2010 statement from the Veteran's spouse describes a long history of PTSD symptoms as well as continued problems with anxiety, difficulty sleeping, and social isolation.  

On review, VA records were most recently printed in March 2010.  At the hearing, it was discussed that additional VA medical records would be submitted within 60 days.  Unfortunately, to date, such records have not been received.  Given the Veteran's statements regarding continued treatment, updated VA records should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.).  

The Veteran underwent a VA examination to determine the nature and severity of his PTSD in May 2009.  At that time, his PTSD was described as no more than mild in severity.  Subsequent VA medical records indicate moderate symptoms as well as the need for medication.  Medical and lay evidence of record suggest increased symptoms and therefore, the Board finds that a current VA examination is needed.  See 38 C.F.R. § 3.327 (2010); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all relevant VA medical records for the period since March 2010.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and extent of his posttraumatic stress disorder.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  To the extent possible, symptoms caused by posttraumatic stress disorder must be differentiated from symptoms caused by any other diagnosed psychiatric disorder.  If the symptoms cannot be differentiated that fact must be reported and the rationale for that conclusion explained.  The examiner must specifically address how posttraumatic stress disorder affects the appellant's ability to work.  A complete rationale for any opinion expressed must be provided.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC must readjudicate the issue of what evaluation is warranted for PTSD from September 9. 2008.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


